Citation Nr: 0306218	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  01-07 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date prior to May 23, 1997, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a higher initial evaluation for PTSD, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to August 
1970.  While the veteran's DD-214 characterizes the veteran's 
service as under other than honorable conditions, a January 
1971 Administrative Decision found that the veteran's 
discharge was not under dishonorable conditions.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
PTSD and assigned a 30 percent disabling rating effective May 
23, 1997.

In an April 2002 rating decision, entitlement to nonservice-
connected pension was granted effective December 1999.  In 
the veteran's September 2001 substantive appeal and 
"Additional Argument and Evidence in Support of Claim" 
dated November 2002, he raised a claim of entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  The matter of TDIU is not properly before the Board 
at this time, and as such, the matter is hereby referred to 
the RO for adjudication once the claims file is received back 
at the RO.  Where the "veteran submits evidence of a medical 
disability and makes a claim for the highest rating possible, 
and additionally submits evidence of unemployability, the VA 
must consider total disability based upon individual 
unemployability." Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).

Appellant argues that 38 U.S.C.A. § 5103 imposes duties on 
the Secretary, and not on the Board, and therefore it is 
error for the Board to attempt to correct a notice deficiency 
in a case on appeal to the Board.  Appellant further states 
that pursuant to 38 U.S.C.A. § 7104(a), the Board only has 
jurisdiction to decide appeals, and therefore it lacks the 
authority to decide a claim in the first instance or to take 
action to satisfy the notice requirements of section 5103(a).  

Pursuant to 38 U.S.C.A. § 7104(a), all questions of law or 
fact that affect the provision of benefits by the Secretary 
to veterans or their dependents or survivors shall be subject 
to one review on appeal to the Secretary.  The authority to 
make final decisions on behalf of the Secretary on such 
appeals is assigned to the Board.  See 38 U.S.C.A. §§ 511(a) 
and 7104(a); 38 C.F.R. § 20.101.  Once a claim has been 
appealed to the Board, the Board has jurisdiction to resolve 
all "questions of law or fact" that affect the claim.  
Accordingly, the Board has the statutory authority to address 
the procedural question of whether there has been VCAA 
compliance in this case.  See also 67 Fed. Reg. 3,099, 3,102 
(Jan. 23, 2002) (rejecting the argument that the Board has no 
jurisdiction to implement the VCAA).  That question is merely 
a "subissue" of the claim(s) on appeal to the Board.  Cf. 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) ("Although 
statutes and regulations establish the Board of Veterans' 
Appeals as an appellate body, nonetheless, when an appeal is 
certified to the Board, the Board is required to conduct a de 
novo review of the agency of original jurisdiction's benefit 
decision.  Hence, the Board may consider arguments, 
subissues, statutes, regulations, or Court of Veterans 
Appeals analyses which have not been considered by the agency 
of original jurisdiction, if the claimant will not be 
prejudiced by its actions.")

The provisions of 38 U.S.C.A. § 501 authorize the Secretary 
to prescribe regulations necessary or appropriate to carry 
out the laws administered by VA.  The Secretary has the 
discretionary power to "assign functions and duties, and 
delegate, or authorize successive re-delegation of, authority 
to act and render decisions, with respect to all laws 
administered by the Department, to such officers and 
employees as the Secretary may find necessary."  38 U.S.C.A. 
§ 512(a).  Accordingly, in effectuating the means by which 
appeals are to be reviewed by the Board under 38 U.S.C.A. § 
7104(a), the Secretary promulgated 38 C.F.R. § 19.9, the 
pertinent part of which reads as follows:  

If further evidence, clarification of the 
evidence, correction of a procedural 
defect, or any other action is essential 
for a proper appellate decision, a Board 
Member or panel of Members may ... (2) 
Direct Board personnel to undertake the 
action essential for a proper appellate 
decision.  38 C.F.R. § 19.9(a)(2).  

This regulation simply fills the gaps left in the statute as 
to the mechanics for making final decisions on appeals and is 
a proper exercise of VA's rulemaking authority.  Cf. Gallegos 
v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  Accordingly, 
the Board may take action to satisfy the notice requirements 
of section 5103(a).  

The VCAA does not specify that only the regional offices can 
satisfy the duties contained therein.  Rather, the VCAA 
merely indicates that the Secretary shall satisfy the duties 
to assist and inform the claimant, and, as discussed above, 
the Secretary has delegated that authority to the Board.  The 
Department's implementing regulation, 38 C.F.R. § 3.159, does 
not exclude the Board from complying, in the first instance, 
with the VCAA's duties.  The recognition that such notice 
would "normally" be provided at an early stage of claims 
processing, usually by the regional offices, see 67 Fed. Reg. 
3,099, 3,100 (January 23, 2002); see also 66 Fed. Reg. 
45,620, 45,622 (August 29, 2001) (the notice "occurs at an 
early point in the claims process when the claimant often has 
not yet identified the evidence and information relevant to 
the claim"), does not necessarily lead to the conclusion 
that the Board is excluded from providing such notice.  In 
point of fact, the Board's authority to comply with VA's 
duties under 38 U.S.C.A. § 5103(a) was expressly recognized 
when VA subsequently adopted regulations governing evidence 
development by the Board.  See 38 C.F.R. § 19.9(a)(2)(ii).  
As discussed above, that regulation gives the Board the 
authority to cure any procedural defects prior to appellate 
review of a case, including considering a law or regulation 
not already considered by the agency of original jurisdiction 
(AOJ).  See 38 C.F.R. § 19.9(b)(2).  That is exactly what the 
Board has done in this case.  

Moreover, even if notice and compliance with VCAA was not 
completed at an early stage in processing a claim, the 
pertinent question is whether the appellant was prejudiced by 
this fact.  The Board, just like a regional office following 
a Board remand, is required to review the evidence of record 
on a de novo basis.  All the VCAA requires is that the duty 
to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished-no matter at 
what point in the adjudication process-all due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Sutton v. Brown, 9 Vet. App. 553 
(1996).  

Furthermore, if the VCAA notice may only be provided prior to 
the initial adjudication of a claim, VA would have no way of 
correcting a prior failure to provide any notice or adequate 
notice.  This would be an absurd result, and as such it is 
not a reasonable construction of section 5103(a).  In 
addition, this argument completely fails to take into 
consideration that many cases were already at various stages 
of the VA adjudication and appeals process when the VCAA was 
enacted.  As a consequence, VA had to re-work these 
previously adjudicated cases to address the new VCAA 
requirements.  If the new section 5103(a) notice was 
required, without exception, to only be given prior to the 
initial adjudication of a claim, this would mean that 
Congress intended all decisions issued by VA and still in 
their appeal period to have been vacated by the enactment of 
the VCAA.  Congress, however, did not specifically provide 
for this in the statute, and no such intent can be inferred 
from the statutory language or from the legislative history 
of the VCAA.  

Appellant also argues that the VCAA letter provided was not 
in accordance with the provisions of the law.  Appellant 
essentially argues that 38 U.S.C.A. § 5103(b) requires the 
claimant be given one year, and not 30 days, to submit 
additional information or evidence, and that any adjudication 
of the claim(s) prior to expiration of one year violates the 
VCAA.  The Board disagrees.  The plain meaning of 38 U.S.C.A. 
§ 5103(b) is that benefits will not be paid on the claim(s) 
at issue unless the evidence is received within one year.  
This is merely an effective date provision.  Nothing in the 
VCAA states when VA can, or, for that matter, cannot, 
adjudicate a pending claim.  Since the response period issue 
was not specifically addressed in the statute, VA's 
implementing regulation states that the claimant will be 
given 30 days to respond to the request for information or 
evidence, and, if no response is received, VA may proceed to 
adjudicate the claim(s).  38 C.F.R. § 3.159(b)(1).  Likewise, 
in promulgating this regulation VA expressly addressed and 
rejected the argument that VA is prohibited from adjudicating 
a claim prior to the expiration of the section 5103(b) one-
year period, as such argument "is unreasonable and would 
clearly contravene the intent of the VCAA.".  See 66 Fed. 
Reg. 45,620, 45,623-24 (August 29, 2001).  

The VCAA letter provided by the Board in this case properly 
notified the appellant that if the requested information or 
evidence was received within one year, the claim(s) would be 
readjudicated.  All that is required from the claimant within 
the 30-day period is a response "in order to have VA delay 
further action on the claim to give the claimant time to 
procure and submit the requested information and evidence.  
Such a response could merely request VA to wait beyond the 
30-day period while the claimant attempts to gather 
evidence."  Id. at 45,623.  

The notice letters sent by the Board are not "generic," but 
rather they specifically relate to the types of claims being 
presented, such as service connection, increased rating, etc.  
Second, and as previously noted above, in promulgating 
regulations to implement the VCAA the Department noted that 
"the content of VA's notice to the claimant depends on the 
amount of information and evidence VA already has regarding 
an individual claim, and cannot precisely be defined by 
regulation."  66 Fed. Reg. 45,620, 45,622 (Aug. 29, 2001).  

Lastly, the VCAA duty to notify obligation does not 
contemplate a "pre-adjudication" of a claim by either an 
AOJ or the Board.  Rather, it is a notice, and not an 
adjudication, that generally comes very early in the process 
after a complete or substantially complete application for 
benefits has been received, and addresses what information 
and evidence "not previously provided to the Secretary ... is 
necessary to substantiate the claim."  38 U.S.C. § 5103(a); 
see also 38 C.F.R. § 3.159(b)(1).  Depending on the 
information contained in the notice, and any response 
provided by the appellant to that notice, the Department may 
then have a "duty to assist" in obtaining identified 
information and evidence.  Once the duty to assist has been 
satisfied, the claim is then adjudicated or decided by VA.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  In June 1989, the RO received the veteran's Application 
for Compensation or Pension.  The veteran sought service 
connection for PTSD.

3.  A letter was sent to the veteran dated in November 1989 
indicating that his claim for PTSD was denied.

4.  The veteran filed a request to reopen his claim of 
entitlement to service connection for PTSD in July 1994. 

5.  In January 1995, the RO denied the veteran's claim for 
service connection for PTSD.  The veteran was notified of his 
appellate rights by letter dated in February 1995.

6.  On May 23, 1997, the RO received the veteran's claim for 
service connection for PTSD.

7.  Throughout the entire relevant rating period, the 
veteran's PTSD tends to cause reduced reliability and 
productivity.

CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to May 23, 
1997, for a grant of service connection for PTSD, have not 
been met. 38 U.S.C.A. § 5103, 5103A, 5107, 5110 (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.109, 3.156, 3.157, 3.159, 
3.160(e), 3.400 (2002).

2.  The criteria for an initial evaluation  of 50 percent 
disabling for PTSD have  been approximated. 38 U.S.C.A. 
§§ 1155, 5107 (West Supp. 2002); 38 C.F.R. §§  3.159. 3.321, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

In the August 2001 statement of the case (SOC) and June 2002 
supplemental statement of the case (SSOC), the RO denied the 
increased rating claim and earlier effective date claim on 
the substantive merits, based on the standard of review 
articulated in this decision.  The Board finds, therefore, 
that the RO has adjudicated the veteran's claim under the 
correct standard.  

The Board will apply the current standard in adjudicating the 
veteran's claim.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the current posture of the issues 
addressed in this decision.  Review of the record shows that 
in the August 2001 SOC, the RO provided the rating criteria 
necessary to warrant an increased rating for PTSD and the 
pertinent regulations for establishing an earlier effective 
date.   In a letter dated January 2003, the Board notified 
the veteran of the enactment of the VCAA as well as the 
evidence necessary to substantiate his claims.  In regard to 
his earlier effective date claim, the veteran was notified 
that evidence needed to substantiate his claim would be 
evidence documenting that he filed a claim prior to May 23, 
1997, or that a previous claim remained pending.  In regard 
to his claim of entitlement to an initial rating in excess of 
30 percent for PTSD, the veteran was notified that evidence 
needed to substantiate his claim would be evidence tending to 
show that he met the criteria for the next higher rating. 
(Note: the criteria for a 50 percent rating were provided.)  

While the veteran's representative has argued in their 
January 2003 response that the aforementioned letter does not 
inform the veteran of the evidence already of record, the 
Board would note that the August 2001 SOC and June 2002 SSOC 
listed the evidence already of record and considered in the 
instant claims.  Moreover, in the last paragraph of the June 
2002 SSOC, the veteran was notified that if there was any 
additional evidence, other than that which was considered, he 
should notify the RO so they could assist him in obtaining 
the pertinent information.  The Board notes that the 
veteran's representative has also argued that the January 
2003 letter is inadequate because it does not inform the 
veteran why the evidence of record does not support his 
claim.  With respect to this issue, the Board indicates that 
it is not in the habit of rendering a decision prior to 
reviewing all the evidence of record and therefore, would not 
make such a determination in a VCAA notification letter.  
Finally, the veteran's representative has argued that the 
Board lacks the authority to issue such a letter in the first 
instance.  The Board points to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002)(codified at 38 C.F.R. § 
19.9).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's service personnel records have been associated with 
the claims folder.  VA outpatient treatment records, records 
from the United States Armed Services Center for Research of 
Unit Records (USASCRUR), and records from the Social Security 
Administration have also been obtained.  The veteran was 
afforded VA examinations in connection with his increased 
rating claim in March 1999 and April 2002.  While the Board 
notes that the veteran's service medical records have not 
been obtained, in light of the previous grant of service 
connection for PTSD and the limited issues on appeal, the 
Board's decision to proceed in adjudicating this claim does 
not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  The veteran has not identified, and the Board is 
not aware of, any additional outstanding evidence.  In sum, 
the facts relevant to the veteran's claims have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.").  Therefore, there is no reasonable 
possibility that any further development could substantiate 
the claims.  Accordingly, the Board will address the merits 
of the veteran's claims.



I. Entitlement to an effective date prior to May 23, 1997, 
for a grant of service connection for PTSD.

The veteran's representative has contended that the veteran 
is entitled to an earlier effective date for the grant of 
service connection for PTSD.  Specifically, he contends that 
the grant of service connection should be effective as of 
July 1994. 

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  See 38 C.F.R. § 3.400.  

A brief review of the history of this claim reveals that the 
veteran filed his original claim in June 1989.  A letter was 
sent to the veteran in July 1989 requesting evidence 
regarding his stressors in support of his PTSD claim.  The 
veteran failed to respond and his claim was denied by a 
November 1989 decision.  On July 21 1994, the RO received VA 
Form 21-4138, statement in support of claim, in which the 
veteran indicated that he would like to reopen his claim for 
service connection for PTSD.  In October 1994, a stressor 
verification letter was again sent to the veteran. The 
veteran failed to respond and his claim was denied in a 
January 1995 rating decision. He was notified of the decision 
and his appellate rights by RO letter dated in February 1995.  

At this point the Board would note that it appears from the 
record, that the veteran received two notices of the 
aforementioned decision.  The record only contains evidence 
of one letter being returned to the RO.  There was a notation 
that mail was being held at the request of the veteran dated 
in March 1995.  Neither the veteran nor his representative in 
the September 2001 substantive appeal has contended that he 
did not receive notice of the January 1995 decision.  As 
such, the regularity of the mail is presumed.  

In a September 1997 rating decision, service connected for 
PTSD was denied and the veteran appealed.  While the claim 
was in appellate status, service connection for PTSD was 
granted in an April 2000 rating decision.  The RO assigned an 
evaluation of 30 percent disabling, effective May 23, 1997.  
In an April 2001 notice of disagreement, the veteran 
requested an earlier effective date, specifically July 1994, 
the date that the representative indicates is the date of 
original claim.  The RO denied the earlier effective date 
claim in an August 2001 SOC and the veteran appealed. 

The evidence of record indicates, as does the veteran's 
representative, that the veteran did not appeal the January 
1995 rating decision within the applicable time period and as 
such, it too became final. See 38 U.S.C. § 7105(c); 38 C.F.R. 
§§  20.302, 20.1103.  According to VA law, "[p]revious 
determinations which are final and binding ... will be accepted 
as correct in the absence of clear and unmistakable error."  
See 38 C.F.R. § 3.105(a). 

The Board has thoroughly reviewed the evidence of record and 
finds that the January 1995 RO decision denying the veteran's 
claim for service connection for PTSD, became the last final 
decision when the veteran did not file a notice of 
disagreement within the one year time frame from notification 
of that adverse determination. 38 U.S.C. § 7105(c); 38 C.F.R. 
§§  20.302, 20.1103.  Accordingly, as the Board has found 
that the January 1995 RO decision is final and that the 
veteran's request to reopen his claim was received on May 23, 
1997, an earlier effective date is not warranted. 38 C.F.R. 
§ 3.400(r).  

At this juncture, the Board will address the veteran's 
contentions contained within the September 2001 substantive 
appeal.  The veteran's representative has argued that the 
effective date of the grant of service connection for PTSD 
should be the date of the original application, July 18, 
1994.  The Board would first point out that the date of the 
original application was not in July 1994, but in June 1989.  
As was noted previously the veteran's claim was denied in 
November 1989 and the veteran failed to respond within the 
applicable time period and the decision became final. 

The veteran's representative has also argued that service 
connection was finally granted in April 2000 based solely 
upon new and material evidence received from the USASCRUR and 
therefore, because the records amounted to supplemental 
service department records under 38 C.F.R. § 3.156(c), the 
effective date should be in July 1994, the date he argues is 
the original claim.  The veteran's representative has 
additionally argued that should the records from USASCRUR be 
deemed original records and not supplemental, then they were 
not previously collected in breach of the VA's duty to 
assist.  

In July 1994, the veteran attempted to reopen a previously 
denied claim of entitlement to service connection for PTSD.  
As found above, the January 1995 RO decision became final 
when the veteran did not file a notice of disagreement within 
the one year time frame from notification of that adverse 
determination.  Thus, once a RO decision becomes final under 
38 U.S.C.A. § 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
readjudicated by VA. See 38 U.S.C.A. §§  5108, 7104(b); 
38 C.F.R. §§  3.104, 3.156, 20.302, 20.1103; Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In regard to the argument that records from USASCRUR 
constituted supplemental service department records and that 
VA breached their duty in failing to obtain these records, 
38 C.F.R. § 3.156(c) comprehends official service department 
records which presumably have been misplaced and have now 
been located and forwarded to VA or corrections of former 
errors of commission or omission in the preparation of the 
prior report or reports.  In the instant case, the basis for 
the November 1989 and January 1995 denials, were that the 
veteran failed to provide the necessary information to verify 
the veteran's in-service stressors.  Prior to the April 2000 
rating decision, the RO was not able to attempt verification 
of the veteran's stressors from USASCRUR without the 
information necessary, i.e. specific dates, times, places, 
names, and events.  Thus, records were not lost as 
contemplated under 38 C.F.R. § 3.156(c); the veteran simply 
did not identify them.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the duty to assist 
is by no means a one-way street, and a veteran's obligation 
to provide certain facts, in this case by providing stressor 
information, is not an impossible or onerous task. See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).   Moreover, even 
on the assumption that there was "grave procedural error" 
by the RO, that inaction did not vitiate the finality of the 
adverse rating decision .  Cook v. Principi, 258 F. 3d 1311 
(Fed.Cir. 2002).

II. Entitlement to a higher initial evaluation for PTSD, 
currently evaluated as 30 percent disabling.

The veteran is appealing the original assignment of a 30 
percent disability evaluation following an award of service 
connection for PTSD.  As such, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of a disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

In an April 2000 rating decision, the veteran was granted 
service connection for PTSD and a 30 percent disabling rating 
was assigned from May 1997.  The veteran disagreed with the 
30 percent rating, and initiated this appeal.  

The veteran's PTSD is currently rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, as 30 percent disabling.  A 30 
percent disability evaluation is assigned under the general 
rating formula for mental disorders where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

In this regard, upon VA examination in March 1999 the veteran 
had no impairment in thought processes or communication.  
Nightmares were noted.  The veteran denied homicidal or 
suicidal ideation.  He was oriented times 3 and his recent 
and remote memory were intact.  Insight and judgment were 
fair.  The veteran was found to be able to maintain personal 
hygiene and basic activities of daily living, but avoided 
socializing.  The veteran was diagnosed with PTSD and 
assigned a Global Assessment of Functioning Scale Score (GAF) 
of 60, which according to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition of the American 
Psychiatric Association (DSM-IV), is indicative of moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  See 38 C.F.R. § 4.130.  

In December 2000, the veteran was admitted to the hospital 
for intoxication.  He was diagnosed with alcohol intoxication 
and personality disorder, antisocial trait.  There was no 
diagnosis of PTSD.  Discharge summaries dated in September 
2001 and December 2001, indicate that the veteran admitted 
himself to the hospital with complaints of violent thoughts 
and depression.  The veteran was diagnosed on both occasions 
with alcohol dependence and personality disorder, antisocial 
traits.  There were no diagnoses of PTSD.

Upon VA examination in April 2002, the veteran reported 
problematic substance abuse, loss of emotional control, 
avoidance behaviors, and social isolation.  Upon mental 
status examination, the veteran had good eye contact and was 
he cooperative.  The veteran's mood was anxious and his 
affect was congruent with his mood.  There was no evidence of 
suicidal or homicidal ideation.  The veteran's speech was 
within normal limits in volume, rhythm, and clarity.  His 
thought processes were logical and relevant.  There was no 
cognitive impairments or perceptional disturbances such as 
hallucinations or delusions.  The veteran was alert and 
oriented times three. His memory was intact, and his 
concentration and attention were adequate.  

The examiner found that the veteran continued to meet the 
DSM-IV stressor criterion for PTSD.  The examiner also 
indicated that the veteran's report of his past two year 
history supported a clinical picture of PTSD and further, 
that it appeared his PTSD symptoms remained the same since 
his last examination.  The examiner concluded that given the 
veteran's history and lack of PTSD treatment since 1995, 
prognosis for improvement of his condition and impairments 
remained guarded.  She diagnosed the veteran with chronic 
PTSD, alcohol dependence in early full remission, and cocaine 
dependence in sustained full remission.  The veteran was 
assigned a GAF 55, which again is indicative of moderate 
symptoms or moderate difficulty in social, occupation, or 
school functioning.

The representative's written argument, particularly the 
statement of November 11, 2002, has been reviewed.  For 
reasons, set out elsewhere in this decision, the rating 
criteria in effect before November 7, 1996, are not for 
application because the claim was filed after that date.  
Accordingly, the references to the various GAF scores are of 
diminished impact, though certainly not irrelevant.  In this 
connection, the VA hospitalization in February 1, 2001, 
resulted from alcohol use and there was no reference to PTSD 
on the discharge summary.  In general, where it is not 
possible to separate service-connected from non-service-
connected manifestations, impairment is to be attributed to 
the service-connected condition.  For this episode, however, 
it is clearly appropriate to allocate the psychiatric 
abnormalities documented to a disorder or disorders other 
than PTSD.  Essentially, the same conclusion can be reached 
for the hospitalizations in September 2001 and December 2001.

Even on the medical report of March 15, 1999, which 
acknowledged the role of PTSD, the symptoms enumerated did 
not describe any memory impairment, speech abnormalities, or 
impaired abstract thinking.  The psychiatric examiner in 
April 2002 likewise confirmed the diagnosis of PTSD, but 
generally did not describe symptoms set forth in the criteria 
for the 50 percent evaluation.  For example, there were no 
memory problems or flattened affect, and his speech was 
within normal limits.  No panic attacks were identified, and 
judgment and insight were "adequate."
Therefore, a rating of 50 percent because of symptomatology 
specifically replicating the evaluation criteria is difficult 
to establish.

On the other hand, in March 1999, his insight and judgment 
were only "fair" and his startle reactions could be 
construed as panic episodes.  His mood then was depressed.  
Any progress since that time has been minimal.  The diagnosis 
of PTSD has been maintained.  Under these somewhat ambiguous 
circumstances and because on occasion certain of the 50 
percent criteria are met, it is probably true that PTSD does 
cause reduced reliability and productivity and lead to 
difficulty socially and industrially. 

The Board has considered the severity of the veteran's 
service-connected PTSD during the entire period from the 
initial assignment of a 30 percent rating to the present 
time.  See Fenderson, supra.  The evidence does not reflect 
that application of the regular schedular standards is 
rendered impracticable.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An effective date prior to May 23, 1997, for the grant of 
service connection for PTSD is denied.

Entitlement to an initial evaluation of 50 percent disabling 
for PTSD is granted.



		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

